In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0174V
                                          UNPUBLISHED


    JAKEISHA SAVILLE,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: March 31, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Measles
    HUMAN SERVICES,                                             Mumps Rubella (MMR) Vaccine;
                                                                Bacterial Cellulitis, Complex
                         Respondent.                            Regional Pain Syndrome (CRPS)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Sarah Black Rifkin, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

        On February 20, 2020, Jakeisha Saville filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered bacterial cellulitis, complex regional
pain syndrome, and right shoulder injuries as a result of an influenza (“flu”) vaccine that
was administered to her on November 17, 2017 and/or as a result of a Measles, Mumps,
and Rubella (“MMR”) vaccine that was administered to her on December 1, 2017. Petition
at 1; Stipulation, filed at March 30, 2022, ¶¶ 1-2. Respondent “denies that the flu vaccine
or the MMR vaccine caused petitioner’s injuries or any other injury and denies that
petitioner’s current condition is a sequelae of a vaccine-related injury. ” Stipulation at ¶ 6.

       Nevertheless, on March 30, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.
1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $30,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 JAKEISHA SAVILLE,

                Petitioner,                            No. 20-174V (ECF)
                                                       Chief Special Master Corcoran
 V.

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


                                          STIPULATION

        The parties hereby stipulate to the following matters:

        1. Jakeisha Saville ("petitioner"), filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine "and/or" a Measles, Mumps, and Rubella ("MMR") vaccine.

These vaccines are contained in the Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3(a)(3),

(14).

        2. Petitioner received a flu vaccine on November 17, 2017 and an MMR vaccine on

December 1, 2017.

        3. The vaccines were administered within the United States.

        4. Petitioner alleges that she suffered "bacterial cellulitis, complex regional pain

syndrome ["CRPS"], and right shoulder injuries," which were caused-in-fact by one or both of
the above-stated vaccinations. Petitioner further alleges that she experienced the residual effects

of these conditions for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her alleged injuries.

        6. Respondent denies that the flu vaccine or the MMR vaccine caused petitioner's

alleged injuries or any other injury and denies that petitioner's current condition is a sequela of a

vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of$30,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys• fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to


                                                  2
this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l O et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting


                                                     3
from, or alleged to have resulted from, the flu vaccine administered on November 17, 2017 or

from the MMR vaccine administered on December 1, 2017, as alleged in a petition for vaccine

compensation filed on or about February 20, 2020, in the United States Court of Federal Claims

as petition No. 20-174V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine or MMR vaccine caused

petitioner's alleged injuries or any other injury or her current disabilities, or that petitioner

suffered an injury contained in the Vaccine Injury Table.


                                                   4
       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                 5
Respectfully submitted,




                                                   AUTHORIZED REPRESENTATIVE
                                                   OF THE ATTORNEY GENERAL:


                                                   L4\sP~ \ L - 2 ~
                                                   HEATHER L. PEARLMAN
                                                   Deputy Director
                                                   Torts Branch
                                                   Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                          ATTORNEY OF RECORD FOR
OFTHESECRETARYOFHEALTH                             RESPONDENT:
AND HUMAN SERVICES:
George R. Grimes - 0tg1ta1lyslgnedbyGeotgeR.        ~ G,V\8 ~
s14                =~!3.0!IO!l-33:05 -05'00'
                                                         ~ ~~ l R--e~
CDR GEORGE REED GRIMES, MD, MPH                    SARAH B. RIFKIN
Director, Division oflnjury                        Trial Attorney
 Compensation Programs                             Torts Branch
Health Systems Bureau                              Civil Division
Health Resources and Services                      U.S. Department of Justice
 Administration                                    P.O. Box 146
U.S. Department of Health                          Benjamin Franklin Station
 and Human Services                                Washington, DC 20044-0146
5600 Fishers Lane, 08Nl46B                         Tel: (202) 305-5997
Rockville, MD 20857                                Email: sarah.ritkin@usdoj.gov



Dated:    Q3 /v:t rl.lJU_


                                               6